DETAILED ACTION
Status of the Claims
This is in response to applicant’s amendment filed on 1/13/22.  Claims 1-6 and 8-15 are pending in the application.

Continuing Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/13/22 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-3, 5, 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Rider et al. (Rider; US 2017/0089114), in view of Ganeshan et al. (Ganeshan; US 2019/0211587).
Regarding Claim 1, Rider discloses a method of using detection devices for hazard detection when activating a physical closure member (vehicle door) of an automobile (Abstract), comprising:
a proximity sensor) having a first operational range (its proximity sensing range) and a second-detection device (120 of Fig 1 a different proximity sensor) having a second operational range (its proximity sensing range), wherein the combined output signal is generated for activity detected within a full-operational range corresponding to a mathematical union of the first-operational range and the second-operational range ([0016]-[0017] monitors multiple ranges for each proximity sensor to create a full operational range corresponding to a mathematical union of the ranges);
determining, using processing circuitry (110 of Fig 1 of 102), a cumulative safety threshold for activating a physical closure member ([0037] the in-vehicle compute device 102 determines whether the door 500 is within a reference proximity threshold (e.g., within 12 inches) of the external structure; see SPEC page 10 the cumulative safety threshold, which is a predetermined value, is based upon the minimum requirements that need to be satisfied for the physical closure member 718 to open/close safely);
analyzing hazard-related data contained within the combined output signal using the processing circuitry ([0037] if the door 500 is determined to be within the proximity threshold of the structure, the method 300 advances to block 312 in which the door collision avoidance system 122 is activated to slow or stop the opening of the door);
determining whether the hazard-related data exceeds the cumulative safety threshold ([0037] is structure closer than a foot);
slowing down the physical closure member when the hazard-related data exceeds the cumulative safety threshold ([0037] the door collision avoidance system 122 is activated to slow or stop the opening of the door); and
if not, the method 300 loops back to block 304 to continue monitoring the proximity data generated or produced by the proximity sensors 120), but doesn’t specify changing the state, that is from opened to closed.
However, in another embodiment Rider teaches changing the state of the door ([0040] device 102 has identified a potential hazard to the opened door 500, the method 400 advances to block 416 in which the in-vehicle compute device 102 closes the opened door 500. To do so, in block 418, the in-vehicle compute device 102 may control an actuator 134 to cause the door 500 to close).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Rider closing the door in order to alleviate or reduce the damage caused to a vehicle door from a collision with a structure, as suggested by Rider ([0001]).
Regarding the new limitation, Rider doesn’t specify that the sensors may be used for autonomous applications.
In the same field of endeavor, Ganeshan discloses a system for preventing a door of a vehicle from opening into an object including a detection module configured to identify an object within a danger zone of the vehicle and detect the opening of the door. The system further includes a locking mechanism coupled to the detection module and configured to lock the door in a partially open position if the object is identified within the danger zone and the opening of the door is detected.
Ganeshan teaches method of using detection devices for hazard detection when activating a physical closure member of an automobile (Abstract), comprising: generating a combined the first- detection device and the second-detection devices being detection devices ([0023] separate external sensors 208) used for autonomous applications of the automobile ([0021] external sensor 208 may also be a traffic sensor used for autonomous driving), processor 202 may also define the danger zone 122); determining whether the hazard-related data exceeds the cumulative safety threshold; changing a current state of the physical closure member when the hazard-related data exceeds the cumulative safety threshold ([0025] detects the object 106 within the danger zone…stops and locks door 104); and maintaining a current state of the physical closure member when the hazard-related data does not exceed the cumulative safety threshold (320 of Fig 3), wherein the physical closure member is operated when the automobile is in a static condition ([0040] 304 to 306 of Fig 3).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Rider with Ganeshan using the sensors for autonomous applications in order to provide an integrated system where sensors can serve dual purposes saving space and cost.
Regarding the new limitation, Rider teaches that the proximity sensors (120) may be 
Ganeshan also teaches external sensor 208 may include any sensing technology such as an electronic sensor, a mechanical sensor, camera or image sensing device ([0021]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Rider with Ganeshan using a camera as one of the sensors for autonomous applications in order to provide an integrated system where sensors can serve dual purposes saving space and cost.
Regarding Claim 2, Rider discloses issuing a notification to a user when the hazard-related data does not exceed the cumulative safety threshold (308 of Fig 3; [0036]).
Regarding Claim 3, Rider discloses the notification is an audible alarm ([0036]).
Regarding Claim 5, Rider discloses the notification is a warning light ([0023] LED display).
Regarding Claim 11, Rider discloses the physical closure member is a door ([0013]).
Regarding Claim 12, Rider discloses the hazard-related data includes direction-related information ([0024] an approaching vehicle headed toward an opened door).
Regarding Claim 13, Rider discloses the hazard-related data includes position-related information ([0061] determine whether the door of the vehicle is in an opened position).
Regarding Claim 14, Rider discloses the hazard-related data includes speed-related information ([0041] the in-vehicle compute device 102 may consider whether the vehicle is in motion, the speed of the vehicle, the state of any door locks, a theft attempt, and/or other context data).
Regarding Claim 15, Rider discloses a control apparatus for activating a physical closure member of an automobile (Abstract), comprising:
monitors multiple ranges for each proximity sensor to create a full operational range corresponding to a mathematical union of the ranges);
determine a cumulative safety threshold for activating the physical closure member ([0037] uses a value such as 12 inches as a safe threshold);
analyze hazard-related data contained within the combined output signal using the processing circuitry ([0037]);
determine whether the hazard-related data exceeds the cumulative safety threshold ([0037] is structure closer than a foot);
slowing down the physical closure member when the hazard-related data exceeds the cumulative safety threshold ([0037] the door collision avoidance system 122 is activated to slow or stop the opening of the door);  and 
maintain a current state of the physical closure member when the hazard-related data does not exceed the cumulative safety threshold ([0037] if not, the method 300 loops back to block 304 to continue monitoring the proximity data generated or produced by the proximity sensors 120), but doesn’t specify changing the state, that is from opened to closed.
However in another embodiment Rider teaches changing the state of the door ([0040] device 102 has identified a potential hazard to the opened door 500, the method 400 advances to block 416 in which the in-vehicle compute device 102 closes the opened door 500. To do so, in block 418, the in-vehicle compute device 102 may control an actuator 134 to cause the door 500 to close).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Rider closing the door in order to alleviate or reduce the damage caused to a vehicle door from a collision with a structure, as suggested by Rider ([0001]).
Rider doesn’t specify that the sensors may be used for autonomous applications.
In the same field of endeavor, Ganeshan discloses a system for preventing a door of a vehicle from opening into an object including a detection module configured to identify an object within a danger zone of the vehicle and detect the opening of the door. The system further includes a locking mechanism coupled to the detection module and configured to lock the door in a partially open position if the object is identified within the danger zone and the opening of the door is detected.
Ganeshan teaches method of using detection devices for hazard detection when activating a physical closure member of an automobile (Abstract), comprising: generating a combined output signal from a first-detection device (208 on the driver side mirror 108 of Fig 1) having a first operational range (132 of Fig 1 driver side monitoring zone) and a second-detection device (208 on the passenger side mirror 108 of Fig 1) having a second operational range (132 of Fig 2 passenger side monitoring zone) , the first- detection device and the second-detection devices being detection devices ([0023] separate external sensors 208) used for autonomous applications of the automobile ([0021] external sensor 208 may also be a traffic sensor used for autonomous driving), processor 202 may also define the danger zone 122); determining whether the hazard-related data exceeds the cumulative safety threshold; changing a current state of the physical closure member when the hazard-related data exceeds the cumulative safety threshold ([0025] detects the object 106 within the danger zone…stops and locks door 104); and maintaining a current state of the physical closure member when the hazard-related data does not exceed the cumulative safety threshold (320 of Fig 3), the physical closure member is operated when the automobile is in a static condition ([0040] 304 to 306).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Rider with Ganeshan using the sensors for autonomous applications in order to provide an integrated system where sensors can serve dual purposes saving space and cost.
Regarding the new limitation, Rider teaches that the proximity sensors (120) may be optical-based proximity sensors (e.g. cameras) ([0016]).
Ganeshan also teaches external sensor 208 may include any sensing technology such as an electronic sensor, a mechanical sensor, camera or image sensing device ([0021]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rider and Ganeshan in view of Freitas et al. (Freitas; US 2015/0232027).
Regarding Claim 4, Rider doesn’t specify the notification is a text message.
In the same field of endeavor, Freitas teaches a vehicle warning system including a vehicle having a door movable between a closed position and a fully open position, and an outer zone associated with the door. The outer zone defines an area providing a sufficient clearance to 
	Freitas teaches notification is a text message ([0024] visual signal output 78 may be any suitable visual indicator such as written text).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Rider with Freitas using text in order to provide additional indicators to further draw an operators attention and improve safety.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rider and Ganeshan in view of Wu (US 2017/0305343).
Regarding Claim 6, Rider discloses the notification is tactile ([0025] tactile), but doesn’t specify vibration motion.
Wu teaches a vehicle collision warning system including a first sensor configured to generate a first signal indicating an exit condition, a second sensor configured to generate a second signal indicating a traffic condition, an internal warning signal system configured to emit a warning signal to warn a vehicle occupant about a hazard condition, the internal warning signal system including, a warning device configured to emit the warning sign.
	Wu teaches the notification is a vibrating motion ([0017] vibratory warning devices 50).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Rider with Wu using vibrations in order to provide an effective warning for people that are visually or hearing impaired, as suggested by Wu ([0017]).

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Rider and Ganeshan in view of Park (US 2005/0269833).
Regarding Claim 8, Rider doesn’t disclose the physical closure member is a tailgate.
In the same field of endeavor, Park teaches an apparatus for improving the opening and closing function of a tailgate equipped with a gas lifter includes a sensor for detecting an opened angle of the tailgate from a vehicle body. When the detected angle of the tailgate is at the predetermined third angle where tailgate 70 is maximally opened, and a predetermined period of time is passed the ECU outputs a warning signal by determining that tailgate 70 is in an opened state.  Park teaches the physical closure member is a tailgate ([0035] tailgate).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Rider with Park in order to ensure the tailgate is completely closed to improve safety while driving, as suggested by Park ([0035]).
Regarding Claim 10, Park discloses the physical closure member is a hood panel ([0042]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Rider with Park in order to ensure the hood is completely closed to improve safety while driving, as suggested by Park ([0035]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Rider and Ganeshan in view of Ueda et al. (Ueda; US 2006/0191203).
Regarding Claim 9, Rider doesn’t disclose the physical closure member is a roof panel.
In the same field of endeavor, Ueda teaches a moving device and open/close control 
	Ueda teaches a physical closure member is a roof panel ([0050], [0054] sunroof).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Rider with Ueda using ABC in order to increase safety, as suggested by Ueda (Abstract).


Response to Arguments
Applicant's arguments filed 1/13/22 have been fully considered but they are not persuasive for the following reasons:
Arguments:
Applicant argues that Rider merely describes proximity sensors.  And, it would not be obvious to modify one of the door proximity sensors 120 of Rider or the external sensor 208 of Ganeshan to be a camera, as such a modification would render Rider unsatisfactory for its intended purpose, change its principle of operation, and require substantial redesign and reconstruction.
It is respectfully submitted that Rider teaches that the proximity sensors may be cameras ([0016]), and Ganeshan teaches sensors as cameras as well ([0021]).  Rider teaches the use of cameras to accomplish its intended purpose of proximity detection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S RUSHING whose telephone number is (571)270-5876.  The examiner can normally be reached on 10-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK S RUSHING/Primary Examiner, Art Unit 2685